Title: To Alexander Hamilton from Stephen Higginson, 10 April 1793
From: Higginson, Stephen
To: Hamilton, Alexander


Boston Apr. 10. 1793
Dr Sir
France having declared War against Britain &c, Questions may arise tending to involve us in their disputes. I know indeed that attempts will be made to procure Aid to France from us, on the grounds of policy interest & obligations from Treaties &c. Such an attempt may be made through the medium of our Legislature in their May Sessions; & very sound Assertions will be made which may not be easily refuted without more information than I find any one here at present possesses.
Are there any Articles existing between us & France involving such an Obligation beside the 11 & 12 in the Treaty of Alliance?—Have those Articles been in part or wholly done away since the Treaty was made & how? Do general guarrantys like that in those articles, without any provision for specific Aid, imply or involve any obligations to give Aid? If there be no political or moral obligation on us to take a part, it is a pity We should not know it, & be able to convince every one of it.
Your Situation must have led you to examine those Questions; & if there will be no impropriety in doing it, I should request you to give me some information on this Subject. It is important I think to prevent any general impressions, which may lead to a popular call to become Parties in European quarrels & I wish to know the true State of things, so as to meet assertions with facts, & to form Sentiments upon them.
You will excuse this application if it has any appearance of impropriety in your mind, & will comply with the request so far only as may appear proper.
If the Executive could by proclamation inform the public on this Subject it would do great good, or prevent much mischief. Will not the Citizens be prohibited from taking any part under cover or openly? Some of our old adventurers in privateering who are again reduced will require a tight Rein to prevent them.
I am with respect Sir your hum Servant
Stephen Higginson
